     Case 2:20-cv-01566-WBS-DMC Document 32 Filed 02/05/21 Page 1 of 2


 1 KEVIN A. FLAUTT, State Bar No. 257892
   kflautt@kmtg.com
 2 KAITLIN S. HARR, State Bar No. 327665
   kharr@kmtg.com
 3 KRONICK, MOSKOVITZ, TIEDEMANN & GIRARD
   1331 Garden Hwy, 2nd Floor
 4 Sacramento, California 95833
   Telephone: (916) 321-4500
 5 Facsimile: (916) 321-4555

 6 Attorneys for SUSANVILLE SANITARY
   DISTRICT, STEVE J. STUMP, JOHN
 7 MURRAY, ERNIE PETERS, DAVID FRENCH,
   KIM ERB, and MARTY HEATH
 8

 9                                       UNITED STATES DISTRICT COURT

10                                      EASTERN DISTRICT OF CALIFORNIA

11

12 DEBORAH STAMPFLI, an individual,                        Case No. 2:20-CV-01566-WBS-DMC

13                         Plaintiff,                      ORDER GRANTING STIPULATION TO
                                                           CONTINUE HEARING ON MOTION TO
14            v.                                           DISMISS

15 SUSANVILLE SANITARY DISTRICT, a                         Hon. William B. Shubb
   political subdivision of the State of California,
16 STEVE J. STUMP, in his individual and                   Date:           February 8, 2021
   official capacities, JOHN MURRAY, in his                Time:           1:30 p.m.
17 individual and official capacities, ERNIE               Courtroom:      5
   PETERS, in his individual and official
18 capacities, DAVID FRENCH, in his individual             Trial Date:     TBD
   and official capacities, KIM ERB, in his                Action Filed:   August 6, 2020
19 individual and official capacities, MARTY
   HEATH, in his individual and official
20 capacities, DOES I-V, inclusive, BLACK &
   WHITE CORPORATIONS I-V, and ABLE &
21 BAKER COMPANIES, inclusive,

22                         Defendants.

23

24

25

26
27

28

     2038730.1 14543-003                               1
        [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE HEARING ON MOTION TO DISMISS
     Case 2:20-cv-01566-WBS-DMC Document 32 Filed 02/05/21 Page 2 of 2


 1                                                  ORDER

 2            The Court has reviewed the stipulation filed by the parties in this matter, Dkt. No. 30, on

 3 the Motion of Susanville Sanitary District, Steve J. Stump, John Murray, Ernie Peters, David

 4 French, Kim Erb, and Marty Heath to Dismiss the First Amended Complaint for Damages and

 5 Injunctive Relief filed herein, which requests that the hearing on the Motion be rescheduled from

 6 February 8, 2021, at 1:30 p.m. to March 8, 2021, at 1:30 p.m.

 7            Having reviewed the stipulation, and good cause appearing, the hearing scheduled for

 8 February 8, 2021, at 1:30 p.m. on the Motion of Susanville Sanitary District, Steve J. Stump, John

 9 Murray, Ernie Peters, David French, Kim Erb, and Marty Heath to Dismiss the First Amended

10 Complaint for Damages and Injunctive Relief filed herein, is hereby rescheduled to March 8,

11 2021, at 1:30 p.m. on the terms set forth in the stipulation. The Scheduling Conference is

12 continued from March 29, 2021 to April 26, 2021 at 1:30 p.m. A joint status report shall be filed

13 no later than April 12, 2021.

14                                                          IT IS SO ORDERED.

15 Dated: February 5, 2021

16

17

18

19

20

21

22

23

24

25

26
27

28

     2038730.1 14543-003                                2
        [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE HEARING ON MOTION TO DISMISS
